[Cite as Dubose v. Miller, 2010-Ohio-5414.]
                            STATE OF OHIO, BELMONT COUNTY

                                  IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT

EDWARD L. DUBOSE,                               )
                                                )
        PETITIONER,                             )
                                                )
VS.                                             )           CASE NO. 10-BE-17
                                                )
MICHELE MILLER, WARDEN,                         )               OPINION
BELMONT CORRECTIONAL                            )                AND
INSTITUTION,                                    )           JUDGMENT ENTRY
                                                )
        RESPONDENT.                             )

CHARACTER OF PROCEEDINGS:                       Petition for Writ of Habeas Corpus

JUDGMENT:                                       Dismissed

APPEARANCES:
For Petitioner                                  Edward L. Dubose, pro-se
                                                Belmont Correctional Institution
                                                68518 Bannock Road
                                                S.R. 331
                                                St. Clairsville, Ohio 43950

For Respondent                                  Richard Cordray
                                                Ohio Attorney General
                                                Gene D. Park
                                                Assistant Attorney General
                                                Criminal Justice Section
                                                150 E. Gay Street, 16th Floor
                                                Columbus, Ohio 43215


JUDGES:

Hon. Gene Donofrio
Hon. Cheryl L. Waite
Hon. Mary DeGenaro


                                                Dated: November 5, 2010
[Cite as Dubose v. Miller, 2010-Ohio-5414.]
PER CURIAM.

        {¶1}    Petitioner Edward Dubose has filed a pro se petition for writ of habeas
corpus against Respondent Michele Miller, Warden of the Belmont Correctional
Institution alleging he is being held beyond the sentence imposed by the trial court.
Respondent has filed a motion to dismiss the petition.
        {¶2}    Presently, Petitioner is incarcerated in Respondent’s institution
pursuant to sentences imposed in two cases.         On July 30, 2003, the Mahoning
County Common Pleas Court in case no. 02CR1013 sentenced Petitioner to two
terms of imprisonment – one year for possession of heroin and eighteen months for
possession of cocaine – to be served concurrently with each other. The court also
sentenced Petitioner to one year for a firearm specification to be served prior to and
consecutive to the sentence for the possession of cocaine conviction. Thus, the
resulting aggregate sentence in case no. 02CR1013 was two and one half years
(with credit for 83 days served in jail).
        {¶3}    On February 8, 2006, the Mahoning County Common Pleas Court in
case no. 03CR685 sentenced Petitioner to two terms of imprisonment – four years for
involuntary manslaughter and three years for a firearm specification – to be served
consecutively to each other for an aggregate sentence of seven years (with credit for
975 days). The trial court also noted that the sentence was to be served concurrently
with the sentence imposed in case no. 02CR1013.
        {¶4}    Petitioner filed the present petition for writ of habeas corpus arguing
that he has served his entire sentence. Because he has served seven years in
prison and the seven year sentence in case no. 03CR685 was ordered to be served
concurrent to the two-and-half-year sentence in case no. 02CR1013, he believes he
is being held beyond the sentence imposed by the trial court.            In response,
Respondent argues that while the sentences in the two cases were ordered to be
served concurrently, the firearm specifications under each must be served
consecutively to each other under the law and cannot be served concurrently.
        {¶5}    R.C. 2929.14(E)(1)(a) addresses this issue directly.    It provides in
pertinent part:
        {¶6}    “[I]f a mandatory prison term is imposed upon an offender pursuant to
                                                                                 -2-


division (D)(1)(a) of this section for having a firearm on or about the offender’s person
or under the offender’s control while committing a felony, * * * the offender shall serve
any mandatory prison term imposed under either division consecutively to any other
mandatory prison term imposed under either division or under division (D)(1)(d) of
this section, consecutively to and prior to any prison term imposed for the underlying
felony pursuant to division (A), (D)(2), or (D)(3) of this section or any other section of
the Revised Code, and consecutively to any other prison term or mandatory prison
term previously or subsequently imposed upon the offender.” (Emphasis added.)
       {¶7}   As this section indicates, any firearm specification must be served
consecutive to all other terms of imprisonment either previously imposed or
subsequently imposed. Owens v. Smith, 5th Dist. No. 09CA135, 2010-Ohio-794, ¶6.
For Petitioner’s argument to prevail, a portion of his seven-year sentence would have
to be served concurrently with a firearm specification which is prohibited by R.C.
2929.14. Id. Moreover, the trial court in this case, upon Petitioner’s motion, filed a
nunc pro tunc judgment entry finding that after a review of the February 8, 2006
sentencing hearing transcript there was no discussion of merger of the specifications
as alleged by Petitioner.
       {¶8}   For the foregoing reasons, Respondent’s motion to dismiss is granted
and Petitioner’s petition for writ of habeas corpus is hereby dismissed.
       {¶9}   Costs taxed against Petitioner. Final order. Clerk to serve notice on
the parties as required by the Ohio Rules of Civil Procedure.
Donofrio, J. concurs.
Waite, J. concurs.
DeGenaro, J. concurs.